Citation Nr: 0022875	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
neurological disorder to include multiple sclerosis, also 
claimed as secondary to in-service radiation exposure.

(The issue of whether the veteran's rate of pension was 
correctly adjusted based on a reported one-time payment from 
Social Security Administration (SSA) is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from May 1950 to May 1954.

In December 1969, service connection for multiple sclerosis 
was denied.  The veteran disagreed and a statement of the 
case was issued to him.  He, however, did not perfect the 
appeal.  Thus the claim became final.  38 U.S.C. § 4005(c) 
(1970), now codified as  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 19.153 (1970), now codified as 38 C.F.R. 
§ 20.1103 (1999).

In February 1993, the veteran sought entitlement to service 
connection for a neurological disorder as secondary to 
alleged in-service exposure to radiation.  On de novo review 
in May 1993, the RO denied the claim.  (The RO also 
considered the veteran's diagnosed multiple sclerosis 
disorder.)  The veteran perfected an appeal therefrom.  It 
appears as though no additional action was taken on the 
claim.  The veteran also requested to appear at a travel 
board hearing, although later he asked to postpone the 
hearing. 

In January 1996 the veteran again filed an application for 
entitlement to service connection for a neurological disease 
and/or cerebellar dysfunction.  The RO, in April 1996, 
granted entitlement to special monthly pension.  The service 
connection claim was not addressed.  In December 1999, the 
veteran requested entitlement to service connection for an 
undiagnosed neurological disorder, as secondary to radiation 
exposure.  By written correspondence dated in February 2000, 
the RO told the veteran that he was notified in 1993 that 
service connection could not be allowed for an undiagnosed 
neurological disorder; thus, new and material evidence was 
required to reopen his claim.  As previously noted, in 1993, 
the veteran perfected the appeal for the RO's 1993 denial.  
To contemplate all of the veteran's contentions, the issue on 
appeal is as styled on the title page.

In June 2000 the veteran submitted a medical statement from 
C.N.B., M.D., with an excerpt from The Merck Manual of 
Diagnosis and Therapy.  A waiver of initial RO review was not 
submitted with this evidence.  In June 2000, the veteran's 
representative also asked that that matter be referred to the 
RO for any development deemed appropriate.  In light of the 
foregoing, the matter shall be remanded pursuant to 
38 C.F.R. § 20.1304(c) (1999).  

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Id.

In order to extend to the veteran every equitable 
consideration and to insure that his due process rights are 
fulfilled, this case is REMANDED for the following:

1.  The RO should review the additional 
evidence submitted and thereafter, 
accomplish any additional development 
deemed necessary, e.g., obtaining a 
medical opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175; Paller 
v. Principi, 3 Vet. App. 535, 538 (1992) 
(When findings and conclusions are 
medical in nature, the Board may not rely 
on its own unsubstantiated medical 
conclusions, but may consider only 
independent medical evidence to support 
its findings.); see also Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). 

2.  The RO should also ascertain whether 
or not the veteran still desires a travel 
board hearing or any other type of 
hearing associated with his claim, and 
thereafter take any action deemed 
appropriate.

3.  If appropriate, the RO should then 
readjudicate the veteran's appeal of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
neurological disorder to include multiple 
sclerosis, claimed as secondary to in-
service radiation exposure.  All 
pertinent law, regulations, and United 
States Court of Appeals for Veterans 
Claims (Court) decisions should be 
considered.  

If the veteran's claim remains in a denied status, he and his 
representative should be provided with a supplemental 
statement of the case, which includes notice of any 
additional pertinent laws and regulations that were used, and 
a full discussion of action taken on the veteran's claim.  
The RO's actions should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




